DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record does not disclose or fairly suggest a method of manufacturing a transistor with the following steps: “forming an angled opening in the dielectric layer, the angled opening having an axis oriented relative to the top surface of the substrate at an angle in a range of greater than about 1° to less than about 90°; forming an angled channel in the angled opening” and “forming an opening from a top surface of the dielectric layer to the top surface of the substrate, the opening formed substantially orthogonal to the top surface of the substrate, the opening exposing a portion of the dielectric layer enclosing the angled channel;” along with other limitations of the claim.
The prior art of record are Liu et al. (US 2013/0082304 A1), Balakrishnan et al. (US 2018/0114851 A1), Yang et al. (US 2015/0090958 A1), Hashemi et al. (US 2019/0035940 A1), Srinivasan et al. (US 2015/0311073 A1), Rooyackers et al. (US 2011/0253981 A1).
Liu teaches a method of forming a transistor where the fin-shape channels are formed first (Fig. 3 of Liu), then a dielectric material is formed to cover the channels. A 22) is formed over the substrate (12-18); a trench is formed in the dielectric layer and a semiconductor material is filled in the trench to form a channel (Figs. 3-8 of Balakrishnan).  The portions over the S/D regions of the dielectric layer are removed to expose S/D side of the channels (see Fig. 13).  Then epitaxial S/D regions are formed (Fig. 15), and contact structures are formed to the S/D regions and gate (see Fig. 17-18 of Balakrishnan).  However, neither of Liu or Balakrishnan teaches an angled opening having an axis oriented at angle in a range of greater than 1° and less than 90°.  Yang teaches a method similar to Balakrishnan.  However, the dummy gate structure and the epitaxial S/D regions are formed before the dielectric layer (160 in Fig. 11B) is formed over the gate.  Yang does not teach the nanowire channel is at an angle with the substrate either.
Hashemi teaches a method of forming a nanowire transistor.  The angle channels (nanowires 16C in Fig. 8 or Fig. 12 of Hashemi) is formed at an angle with the top surface of the substrate. However, a dummy gate (18 in Fig. 4 of Hashemi) is formed over the angle channel material layer before this layer is patterned to form the angle channels, so the step of forming a dummy gate in the opening is not met.
Srinivana teaches a method of forming a nanowire structure.  The nanowires are formed in openings in a dielectric layer with axis oriented at an angle with the substrate (see Fig. 4A-E of Srinivana).  The nanowires grown in this method does not have any defects and thus are made higher quality (see Background section of Srinivana).  However, there is no obvious way to combine Srinivana with the methods of Liu, Balakrishnan, Yang or Hashemi in order to teach all the limitations of the claim, particularly the two groups of limitations recited above.
In a different type of devices, Rooyacker teaches method of forming vertical transistors where the channels are vertical nanowires.  The angle variations of the vertical channels read on the broadness of the claim (e.g. “than about 90°”).  However, the steps of forming the gate stack (81-82 in Fig. 10 of Rooyacker) does not involve a step of forming an opening to the top surface of the substrate (32a/b in Fig. 10 of Rooyacker).  Moreover, these vertical nanowires typically have either S/D regions at the bottom of the nanowires where the top surface of the substrate is, so there is no obvious motivation to form this opening to the top surface of the substrate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406.  The examiner can normally be reached on Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Tuan A Hoang/           Examiner, Art Unit 2822